DETAILED ACTION
This Action is in consideration of the Applicant’s response on June 14, 2022.  Claim 6 has been cancelled by the Applicant.  Claims 5, 7, 9, 10, 12, and 14 are amended.  Claims 1 – 5 and 7 – 15, where Claims 1, 5, 11, 12, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 5 and 7 – 15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claims 1, 11, and 15, the prior art does not disclose or suggest of establishing a connection between said first terminal and the server on the initiative of said first terminal, the connection being configured so as to redirect at least one connection request received by the server on a communication port to said first terminal, wherein the communication port is derived from an identifier of the first terminal that is received in a message establishing the connection and when the identifier of the first terminal is an identifier associated with a plurality of terminals: 1) transmitting a control message to the first terminal comprising at least the generated item of control data associated with the identifier of the first terminal, 2) receiving a confirmation message comprising said item of control data and an identifier of the second terminal from the second terminal, 3) determining that the identifier of the second terminal is an identifier of a trusted terminal, and configuring customized parameters for the first terminal to access the server and transmitting the customized parameters to the first terminal when the second terminal is determined to be a trusted terminal in the particular manner and combination recited.

Regarding Claims 5 and 12, the prior art does not disclose or suggest of  establishing a first connection between the first terminal and the server on the initiative of said first terminal, the said first connection being configured so as to establish a second connection through said first connection from the server to said first terminal, said terminal transmitting in a message establishing the first connection an identifier of said first terminal comprising a communication port number, and when the identifier of said first terminal is an identifier associated with a plurality of terminals: 1) receiving a control message comprising at least one item of control data generated by the server, 2) transmitting said item of control data to a second terminal, 3) receiving via the second connection a second identifier of the first terminal from the server, 4) generating at least one authentication key associated with the second identifier, 5) transmitting via the second connection said at least one generated key to the server, and 6) storing the second identifier of the first terminal and said at least one generated authentication key in the particular manner and combinations recited.

	Claims 2 – 4, 7 – 10, 13, and 14 are allowed based on their dependency on the independent claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496